      Case 3:20-cv-00384-JPW-PT Document 10 Filed 06/11/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NARAT KIM,                                :   Civil No. 3:20-0384
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
RICK DAVIS, et al.,                       :
                                          :
             Defendants.                  :   Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Plaintiff’s motion for appointment of counsel in this

matter in which he alleges he was assaulted by a prison employee who has a

history of misusing force against inmates. (Doc. 4.) Plaintiff’s motion for counsel

will be denied without prejudice.

                  Relevant Background and Procedural History

      Narat Kim, proceeding self-represented, filed this action while housed at the

Rockview (SCI-Rockview) State Correctional Institution in Bellefonte,

Pennsylvania. (Doc. 1.) He names the following SCI-Rockview employees as

Defendants: Superintendent Mark Garman; Correctional Activities Manager

William Gray; and Corrections Activities Specialist Rick Davis.

      According to the allegations in Kim’s complaint, in September 2019, Kim

was assigned to the institution’s activities department and “was part of the

powerlifting community as a spotter-loader.” (Doc. 1 at ¶ 8.) On September 4,
       Case 3:20-cv-00384-JPW-PT Document 10 Filed 06/11/20 Page 2 of 4




2019, during a power lifting session, Defendant Davis struck Kim “on the back of

his head and neck”. (Id. at ¶ 9.) Following the incident Kim advised Plaintiff Gray

of his “falling out” with Defendant Davis. (Id. at ¶ 14.) Later that day when Kim

returned to work, Defendant Davis fired him and told him to return to his housing

unit. (Id. at ¶ 15.)

       After Kim filed an abuse complaint against Defendant Davis, he was

evaluated by medical staff and interviewed by the security office. (Id. at ¶ 16-20.)

Although no bruising or swelling was noted, Kim was prescribed Flexeril and

acetaminophen by medical staff for his neck stiffness. (Id.) On October 10, 2019,

“with the aid of camera footage and witness interviews,” Kim’s allegations of

abuse were substantiated. (Id. at ¶ 19.)

       Kim asserts an excessive use of force claim against Defendant Davis and

alleges Defendants Garman and Gray failed to protect him from Defendant Davis

who has a history of “misusing force.” (Id. at ¶¶ 24 – 25.) As relief, he seeks

monetary and injunctive relief in the form of a program to dismiss employees who

accrue “three or more abuse complaints.” (Id. at ¶¶ 27 – 33.)

                                     DISCUSSION

       Although prisoners have no constitutional or statutory right to appointment

of counsel in a civil case, the court has discretion to “request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1); see


                                           2
      Case 3:20-cv-00384-JPW-PT Document 10 Filed 06/11/20 Page 3 of 4




Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019). The appointment of counsel is

a privilege, not a statutory or constitutional right. Brightwell v. Lehman, 637 F.3d

187, 192 (3d Cir. 2011); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).

However, representation by counsel may be appropriate under certain

circumstances, after a finding that the plaintiff’s case has arguable merit in fact and

law. Tabron, 6 F.3d at 155. If the court finds that the plaintiff has crossed this

threshold inquiry, the court should consider the following factors in deciding

whether to request a lawyer to represent an indigent plaintiff:

      (1)    the plaintiff’s ability to present his or her own case;
      (2)    the complexity of the legal issues;
      (3)    the degree to which factual investigation will be
             necessary and the ability of the plaintiff to pursue such
             investigation;
      (4)    the plaintiff’s ability to retain counsel on his or her own
             behalf;
      (5)    the extent to which a case is likely to turn on credibility
             determinations, and;
      (6)    whether the case will require the testimony of expert
             witnesses.

Tabron, 6 F.3d at 155-57. This list of factors is non-exhaustive, and no single

factor is determinative. Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002)

(citing Parham v. Johnson, 126 F.3d 454, 458 (3d Cir. 1997)). Instead, these

factors serve as guideposts for the district courts to ensure that the precious

commodity of volunteer attorney time is not “wasted on frivolous cases.” (Id.)




                                           3
      Case 3:20-cv-00384-JPW-PT Document 10 Filed 06/11/20 Page 4 of 4




      Kim has not made a threshold showing for the appointment of counsel in a

civil case. He asserts that he needs counsel because (1) he is an indigent prisoner,

(2) the complexity of the factual and legal issue in this case are beyond his ability

to investigate and represent, (3) this case will likely involve conflicting testimony,

and (4) his efforts to obtain pro bono counsel have thus far been unsuccessful.

(Doc. 4.) However, Plaintiff must first demonstrate that his claim has some merit

in fact and law. At this stage of the proceedings, and noting that service has yet to

be effectuated on Defendants, it is not clear that Plaintiff is able to do so. Thus,

appointment of counsel is not warranted at this time. If future proceedings

demonstrate the need for counsel, the matter may be reconsidered either sua sponte

or pursuant to a properly filed motion.

      For the above stated reasons, Kim’s motion for appointment of counsel will

be denied without prejudice. An appropriate order follows.


                                               s/ Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania
Dated: June 11, 2020




                                           4
